 Case 1:20-cv-00947-JTN-PJG ECF No. 22, PageID.75 Filed 01/28/21 Page 1 of 2


                        UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION
                         __________________________________

JACKIE EVANAUSKI,
                                                          File No. 1:20-CV-00947

       Plaintiff,
                                                          Hon. Janet T. Neff
v.

LINDA AERTS,
Supervisor of Cedar Creek Township,
in her official and individual capacities,
STEPHANIE KUZIAK,
Clerk of Cedar Creek Township,
in her official and individual capacities,
and CEDAR CREEK TOWNSHIP,

       Defendants.

Sarah Riley Howard                           Craig R. Noland
Crystal J. Bultje                            Amanda Marie Zdarsky
Pinsky, Smith, Fayette & Kennedy, LLP        McGraw Morris PC
Attorneys for Plaintiff                      Attorneys for Defendants
146 Monroe Center Street NW, Ste 805         300 Ottawa Avenue, NW – Suite 820
Grand Rapids, MI 49503                       Grand Rapids, MI 49503
(616) 451-8496                               (616) 288-3702
showard@psfklaw.com                          cnoland@mcgrawmorris.com
cbultje@psfklaw.com                          azardsky@mcgrawmorris.com



     PLAINTIFFS’ MOTION TO FILE FIRST AMENDED COMPLAINT




       Plaintiff Jackie Evanauski hereby submits this Motion to File First Amended

Complaint, attached as Exhibit 1 to the Brief in Support. Plaintiff makes this

motion pursuant to Federal Rule of Civil Procedure 15(a)(2) and the attached brief

in support.
Case 1:20-cv-00947-JTN-PJG ECF No. 22, PageID.76 Filed 01/28/21 Page 2 of 2




                            PINSKY, SMITH, FAYETTE & KENNEDY, LLP
                            Attorneys for Plaintiffs

Dated: January 28, 2021     By:   /s/ Sarah Riley Howard
                                          Sarah Riley Howard
                                          Crystal J. Bultje
                                          146 Monroe Center, N.W., Suite 805
                                          Grand Rapids, MI 49503
                                          (616) 451-8496
                                          showard@psfklaw.com
                                          cbultje@psfklaw.com




                                                                    2 |Page
